Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with NATALIE D. KADIEVITCH on 01/21/2022.

Claim 14 should be amended as follow:
14. (Currently Amended) The smart shoes system according to claim 17, wherein the smart shoes transmit the length information of the smart shoe to the electronic device, and the electronic device calculates the stance speed based on a difference in time between an initial point of time at which a pressure of a predetermined first sensor among the plurality of sensors was measured to a last point of time at which a pressure of a predetermined second sensor among the plurality of sensors was measured during one step.

Claim 17 should be amended as follow:
17. (Currently Amended) A smart shoes system comprising:
a pair of smart shoes designed to be worn on a user’s left foot and right foot, each of the smart shoe including:
a sensor unit;
a storage;

a control unit operatively coupled to the sensor unit, the storage and the communication unit, wherein the sensor unit is located in a sole of the smart shoe and the sensor unit comprises a plurality of sensors located at various positions along the sole of the smart shoe, wherein each of the plurality of sensors senses a pressure exerted on a respective sensor by the user’s foot when the user is wearing the smart shoe;
wherein the storage stores the pressures sensed by the sensor unit,
wherein the control unit commands the communication unit to either retrieve the pressures stored by the storage and transmit the stored pressures wirelessly or the control unit commands the communication unit to transmit the pressures sensed by the sensor unit wirelessly in real-time;
an electronic device located remotely from the smart shoe, the electronic device programmed to receive information transmitted wirelessly by the communication unit of the smart shoe, wherein the electronic device is programmed to calculate the following:
a stance speed based on pressure information sensed by the sensor unit and length information of the smart shoe, wherein the stance speed is a ratio of a length of the smart shoe to a time period representing a moment the smart shoe touches a ground to a moment the smart shoe comes off the ground;
an ambulation speed based on the calculated stance speed, wherein the ambulation speed calculated according to an ambulation state;
an average maximum force, a maximum pressure, and an average pressure based on the pressure information sensed by the sensor unit and transmitted to the electronic device, wherein the pressure information sensed by the sensor unit is pressure obtained a largest of pressures sensed by the sensor unit and the average pressure is a value obtained by summing the values of pressures sensed by the sensor unit and divided by the number of the plurality of sensors;
a ratio of the average maximum force to a wearer's body weight, a ratio of the maximum pressure to the wearer's body weight, and a ratio of the average pressure to the wearer's body weight; and
energy expenditure based on the ratios of the average maximum force, the maximum pressure, and the average pressure and the calculated ambulation speed according to the ambulation state.

Allowable Subject Matter
Claims 2, 11 and 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach, disclose and/or fairly suggest a smart shoes system comprising: a pair of smart shoes designed to be worn on a user’s left foot and right foot, each of the smart shoe including: a sensor unit; a storage; a communication unit; and
 a control unit operatively coupled to the sensor unit, the storage and the communication unit; an electronic device located remotely from the smart shoe and is programmed to calculate the following:

a ratio of the average maximum force to a wearer's body weight, a ratio of the maximum pressure to the wearer's body weight, and a ratio of the average pressure to the wearer's body weight; and
energy expenditure based on the ratios of the average maximum force, the maximum pressure, and the average pressure and the calculated ambulation speed according to the ambulation state.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791